UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ARMOUR RESIDENTIAL REIT, INC. (Exact name of registrant as specified in its charter) Maryland 001-34766 26-1908763 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 3001 Ocean Drive, Suite 201, Vero Beach, FL32963 (Address of principal executive offices)(zip code) (772) 617-4340 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YESýNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files).YESý NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of "larger accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer ýNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YESo NO ý The number of outstanding shares of the Registrant’s common stock as of July 30, 2012 was 234,226,342. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 35 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements ARMOUR Residential REIT, Inc. and Subsidiary CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share and per share amounts) (Unaudited) Assets June 30, 2012 December 31, 2011 Cash $ $ Restricted cash Agency securities, available for sale, at fair value (including pledged assets of $12,758,125 and $5,225,234) Receivable for unsettled securities - Derivatives, at fair value - Principal payments receivable Accrued interest receivable Prepaid and other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities: Repurchase agreements $ $ Payable for unsettled securities Derivatives, at fair value Accrued interest payable Accounts payable and accrued expenses Dividends payable Total Liabilities Stockholders’ Equity: Preferred stock, $0.001 par value, 25,000,000 shares authorized, 1,400,000 8.250% Series A Cumulative Preferred Stock issued and outstanding at June 30, 2012 and none issued and outstanding at December 31, 2011 1 - Common stock, $0.001 par value, 500,000,000 shares authorized, 188,185,880 and 95,436,949 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively 95 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to condensed consolidated financial statements. 3 ARMOUR Residential REIT, Inc. and Subsidiary CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share amounts) (Unaudited) For the Quarters Ended For the Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Interest Income: Interest income, net of amortization of premium $ Interest expense: Repurchase agreements ) Net interest income Other (Loss) Income: Realized (loss) gain on sale of agency securities ) - - Other income - - Subtotal ) - - Realized loss on derivatives (1) Unrealized loss on derivatives ) Subtotal ) Total other (loss) Expenses: Management fee Professional fees Insurance 55 51 Compensation Other Total expenses Net (loss) income before taxes ) ) Income tax (expense) benefit (3 ) (3 ) 29 ) Net (Loss) Income $ ) $ ) $ $ Dividends on preferred stock ) - ) - Net (Loss) Income (related) available to common stockholders $ ) $ ) $ $ Net (loss) income (related) available per share to common stockholders: Basic $ ) $ ) $ $ Diluted $ ) $ ) $ $ Dividends per common share $ Weighted average common shares outstanding: Basic Diluted Interest expense related to our interest rate swap contracts is recorded in realized loss on derivatives on the condensed consolidated statements of operations. For additional information, see Note 8 to the condensed consolidated financial statements. See notes to condensed consolidated financial statements. 4 ARMOUR Residential REIT, Inc. and Subsidiary CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) (Unaudited) For the Quarters Ended For the Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Net (Loss) Income $ ) $ ) $ $ Other comprehensive income : Reclassification adjustment for realized loss (gain) on sale of Agency Securities - ) - Net unrealized gainon available for sale securities Other comprehensive income Comprehensive Income $ See notes to condensed consolidated financial statements. 5 ARMOUR Residential REIT, Inc. and Subsidiary CONDENSED CONSOLIDATED STATEMENTS of STOCKHOLDERS’ EQUITY (dollars in thousands) (Unaudited) Preferred Stock Common Stock Shares Par Amount Additional Paid in Capital Shares Par Amount Additional Paid in Capital Total Additional Paid in Capital Accumulated Deficit Accumulated Other Comprehensive Income Total Balance, December 31, 2011 - $
